                                     1   Michael Kind, Esq.
                                         Nevada Bar No. 13903
                                     2
                                         KAZEROUNI LAW GROUP, APC
                                     3   6069 S. Fort Apache Rd., Ste. 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   Fax: (800) 520-5523
                                         mkind@kazlg.com
                                     6
                                     7   David H. Krieger, Esq.
                                         Nevada Bar No. 9086
                                     8
                                         HAINES & KRIEGER, LLC
                                     9   8985 S. Eastern Avenue, Ste. 350
                                         Henderson, NV 89123
                                    10
                                         Phone: (702) 880-5554
                                    11   Fax: (702) 385-5518
                                         Email: dkrieger@hainesandkrieger.com
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Attorneys for Plaintiff Terry L. Shirley
      Las Vegas, NV 89148




                                    13
                                    14                          UNITED STATES DISTRICT COURT
                                    15
                                                                     DISTRICT OF NEVADA
                                    16
                                            Terry L. Shirley,                                    Case No. 2:18-cv-01605-RFB-VCF
                                    17
                                    18                      Plaintiff,                           Stipulation of Dismissal of
                                            v.                                                   Equifax Information Services
                                    19                                                           LLC
                                    20      Ditech Financial LLC, SCE Federal
                                            Credit Union, Target National
                                    21      Bank, America Honda Finance
                                    22      Corporation, United Services of
                                            America Federal Credit Union,
                                    23      Innovis Data Solutions, Inc. d/b/a
                                    24      Innovis, Equifax Information
                                            Services LLC, Trans Union, LLC
                                    25      and Experian Information
                                    26      Solutions, Inc.,

                                    27                      Defendants.
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !1                  CASE NO. 2:18-cv-01605-RFB-VCF
                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Terry L.
                                     2   Shirley (“Plaintiff”) and Defendant Equifax Information Services LLC,
                                     3   (“Defendant”) stipulate to dismiss with prejudice Plaintiff’s claims against
                                     4   Defendant only in this matter. Each party will bear its own costs, disbursements,
                                     5   and attorney fees.
                                     6
                                     7   DATED this 11th day of April 2019.
                                     8
                                     9   KAZEROUNI LAW GROUP, APC
                                    10
                                         By: /s/ Michael Kind
                                    11   Michael Kind, Esq.
                                         6069 S. Fort Apache Rd., Ste. 100
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Las Vegas, NV 89148
      Las Vegas, NV 89148




                                    13   Attorneys for Plaintiff
                                    14
                                         CLARK HILL PLLC
                                    15
                                         By: /s/ Jeremy J. Thompson
                                    16
                                         Jeremy J. Thompson, Esq.
                                    17   3800 Howard Hughes Parkway, Suite 500
                                         Las Vegas, Nevada 89169
                                    18
                                         Attorneys for Defendant Equifax Information Services, LLC
                                    19
                                    20
                                                                                IT IS SO ORDERED.
                                    21
                                    22                                       ________________________________
                                                                               UNITED STATES DISTRICT JUDGE
                                                                             RICHARD F. BOULWARE, II
                                    23
                                                                             UNITED STATES DISTRICT JUDGE
                                                                               Dated: _____________________________
                                    24
                                                                             DATED this 12th day of April, 2019.
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !2                  CASE NO. 2:18-cv-01605-RFB-VCF
                                     1                                  CERTIFICATE OF SERVICE
                                     2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                     3   Procedure that on April 11, 2019, the foregoing Stipulation was served via CM/ECF
                                     4   to all parties appearing in this case.
                                     5
                                     6                                             KAZEROUNI LAW GROUP, APC
                                     7
                                                                                   By: /s/ Michael Kind
                                     8                                             Michael Kind, Esq.
                                                                                   6069 S. Fort Apache Rd., Ste. 100
                                     9
                                                                                   Las Vegas, NV 89148
                                    10
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !3                  CASE NO. 2:18-cv-01605-RFB-VCF
